 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    Sebastian Lord,                                        Case No. 2:20-cv-00495-GMN-BNW
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    Scott Coffee, et al.,
10                            Defendants.
11

12          Plaintiff Sebastian Lord, currently in custody at the Clark County Detention Center,

13   submitted a complaint on March 9, 2020. (ECF No. 1-1). Lord neither paid the fees to initiate

14   this matter nor submitted an application to proceed in forma pauperis.

15          Under 28 U.S.C. § 1915(a) and Local Rules (“LSR”) 1-1 and 1-2, Lord must complete an

16   application to proceed in forma pauperis and attach both an inmate account statement for the past

17   six months and a signed financial certificate. The court will retain plaintiff’s complaint (ECF No.

18   1-1) but will not file it until the matter payment is resolved.

19          IT IS THEREFORE ORDERED that the Clerk of Court send plaintiff the approved form

20   application to proceed in forma pauperis by a prisoner, as well as the accompanying information

21   form and instructions for filing the application.

22          IT IS FURTHER ORDERED that within thirty days from the date of this order, plaintiff

23   must either: (1) file a complete application to proceed in forma pauperis, on the correct form with

24   complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400

25   fee for a civil action (which includes the $350 filing fee and the $50 administrative fee). Plaintiff

26   is advised that failure to comply with this order will result in a recommendation that his case be

27   dismissed.

28
 1           IT IS FURTHER ORDERED that the Clerk of Court retain the complaint (ECF No. 1-1)

 2   but not file it at this time.

 3           DATED: March 13, 2020.

 4

 5
                                                     BRENDA WEKSLER
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                             Page 2 of 2
